UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6427



GEORGE H. VAN WAGNER, III,

                                            Plaintiff - Appellant,

          and


PHILIP CORSO; ROBERT J. ROMITO; PAUL T. DEBRUYN,

                                                       Plaintiffs,

          versus


DENNIS R. BIDWELL; MARIE GRAHAM, Director of
Health Services; SANDRA HOWARD, M.D.; A.
VICTORIA; M. RONGO, all in their individual
and official capacities; MARGARET HAMBRICK,
Regional Director; HAROLD A. ROSE, Compliance
Analyst; BARBARA K. VONA, Chief of Compliance,
all in their individual and official capaci-
ties; UNITED STATES OF AMERICA; FEDERAL BUREAU
OF PRISONS; OFFICE OF PERSONNEL MANAGEMENT;
KENNETH R. MORITSVGU, MD, BOP Health Services
Director; QUINCY T. HECK, BOP Regional Health
Systems Administrator; GEORGE C. WIGEN, War-
den, FCI Schuylikill; DEPARTMENT OF JUSTICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-4070-CCB, CA-97-1963-CCB, CA-97-2465-CCB, CA-97-1616-CCB)
Submitted:   January 12, 1999           Decided:   January 29, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George H. Van Wagner, III, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland; J. Joseph Currah, Jr.,
Attorney General, Wendy Ann Kronmiller, Assistant Attorney General,
Thomas Walton Keech, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Earle Bronson Wilson, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Scott Sutherland Harris, OFFICE OF
THE UNITED STATES ATTORNEY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     George Van Wagner, III, appeals the district court’s order

denying relief in this consolidated action under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and denying relief on his petition under 28 U.S.C.A. § 2241

(West 1994 & Supp. 1998).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.    See Van Wagner

v. Bidwell, Nos. CA-96-4070-CCB; CA-97-1963-CCB; CA-97-2465-CCB;

CA-97-1616-CCB (D. Md. Jan. 30, 1998).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 28, 1998, the district court’s records show it was entered
on the docket sheet on January 30, 1998. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider this date as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                  3